Citation Nr: 1819713	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for degenerative joint disease (DJD) of the lumbar spine (low back disability) prior to April 28, 2015 and from July 1, 2015 forward.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to July 1982.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2014, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  

By way of background, the RO granted service connection for low back disability at 20 percent effective May 14, 2010 and was subsequently increased to 40 percent on July 22, 2013.  The Veteran underwent a lumbar laminectomy and was awarded a temporary 100 percent rating from April 28, 2015 to June 30, 2015, and was subsequently reverted back to 40 percent as of July 1, 2015.  In a January 2018 rating decision, the RO found that there was a clear and unmistakable error in the initial evaluation of the low back disability and retroactively increased the evaluation to 40 percent disabling as of May 14, 2010.  

In July 2014, the Veteran testified at a videoconference hearing. The transcript of the hearing is of record.  However, the Veterans Law Judge (VLJ) who conducted the hearing and signed the previous Board remand is no longer available to participate in the Veteran's appeal.  The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim.  However, the Veteran did not invoke his right to appear at an additional hearing, and as such, the Board will proceed with adjudication.


FINDINGS OF FACT

1. Prior to April 27, 2015 and from July 1, 2015 forward, the Veteran's low back disability had a forward flexion of the thoracolumbar spine 30 degrees or less, and exhibited no evidence of unfavorable ankylosis. 

2. The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Prior to April 27, 2015 and from July 1, 2015 forward, the criteria for a rating in excess of 40 percent for low back disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.71a, Diagnostic Code 5242 (2017).

3. The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of June 2010 and December 2010 letters.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice.  Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records.  No other relevant records have been identified and are outstanding.  For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in November 2010, July 2013, and May 2016. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions.  Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4).  Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Increased Rating for Low Back Disability

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). See also Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2017). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id. 

Under the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Id. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id. 

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

The Veteran contends that his low back disability is worse than currently rated. During his July 2014 hearing, the Veteran testified that his low back has worsened despite undergoing a laminectomy of L2 with discectomy on the left at L2-3 in August 2015. The Veteran explained that hestill experienced radiating pain from his low back to+ his left leg. 

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 40 percent is warranted for the Veteran's low back disability prior to April 27, 2015 and from July 1, 2015 forward. The Veteran complained of limited range of motion of the lumbar spine and pain on movement. The Board finds the Veteran's statement credible and competent, and therefore these statements are entitled to probative weight. Jandreau, 492 F.3d 1372. However, despite the Veteran's complaints of back pain, the records do not support a disability rating in excess of 40 percent prior to April 27, 2015 and from July 1, 2015 forward. 

The Veteran was provided with VA examinations in November 2010, July 2013, and May 2016.  In the November 2010 VA examination, the Veteran reported that his back condition did not improve despite undergoing a low back surgery for spinal stenosis in February 2010.  The Veteran endorsed symptoms such as fatigue, decreased motion, stiffness, weakness, muscle spasm, and back pain.  On examination, the Veteran had normal posture but had a slow gait with walker. The Veteran did not have abnormal spinal curvatures. The Veteran's range of motion for the lumbar spine was abnormal with some pain.  Specifically, the Veteran was able to flex to 20 degrees, extend to 5 degrees, left and right lateral flex to 10 degrees, and left and right rotate to 20 degrees, all with pain.  There was no additional limitation of joint function, nor any additional pain, fatigue, weakness, lack of endurance or incoordination with repetitive motion or use. The Veteran also had abnormal neurological findings as the Veteran had hypoactive reflex and decreased sensation on the left side. 

In the July 2013 VA examination, the Veteran reported that during flare-ups he had limited ability with his low back. On examination, the Veteran was able to flex to 10 degrees and exhibited pain at 5 degrees; right and left lateral flex to 10 degrees and exhibited pain at 5 degrees; and right and left lateral rotate to 10 degrees and exhibited pain at 5 degrees.  The Veteran was unable to extend his back.  The Veteran had additional limitation in his range of motion of the low back following repetitive-use testing.  Specifically, on repetitive testing, the Veteran was able to flex to 5 degrees, extend to 0 degrees, right and left lateral flex to 5 degrees, and right and left lateral rotate to 5 degrees. The Veteran had less movement than normal and pain on movement. The Veteran had guarding, muscle spasm, and abnormal gait. The Veteran had normal reflexes but decreased muscle strength and sensation.  The Veteran also tested positive on straight leg raising test and showed moderate radiculopathy such as pain, paresthesia, and numbness in his left lower extremity.  The examiner noted that the Veteran has intervertebral disc syndrome (IVDS) but no incapacitating episodes over the past 12 months. 

In the May 2016 VA examination, the Veteran's low back disability appeared to have significantly improved after the 2015 surgery.  At the examination, the Veteran reported that his back pain would flare-up about three times a year.  However, on examination, the Veteran was able to flex to 70 degrees, extend to 25 degrees, right and left lateral flex to 20 degrees, and right and left lateral rotate to 25 degrees, but pain in all range of motion.  There was no evidence of pain with weight bearing. On repetitive-use testing, there was no additional loss of function or range of motion after three repetitions. The Veteran had normal muscle strength, sensation, and reflexes on the right side but decreased muscle strength, sensation, and reflexes on the left side. The Veteran was negative on straight leg raising test. There is no evidence of ankylosis of the spine.  The Veteran also has IVDS of the lower spine with episodes of rest having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

The findings from the VA examinations are consistent with the treatment records.  For instance, in 2010, the Veteran underwent L3-4 laminectomy and L3-4 posterior fixation and fusion. A month after the surgery, the Veteran endorsed having neuropathy and/or paresthesia. Despite the surgery, the Veteran continued to ambulate with a cane and exhibited uneven gait.  An August 2010 x-ray scan of the lumbar spine revealed postoperative changes from L3 to L5 with multilevel spondylosis predominantly involving L3-L4, L4-L5 and to the lesser extent L5-S1 levels.  The Veteran continued to exhibit antalgic gait and back pain.  In a July 2013 x-ray scan of the lumbar spine revealed postoperative changes at the L3-4 level with residual significant circumferential disc osteophyte formation and posterior indention of the anterior thickness x 9mm; and multifocal posterior facet arthropathy worse at the L3-4 and L4-5 levels.  In 2014, the Veteran continued to report moderate back pain and diminished range of motion on flexion, extension, lateral flexion, and lateral rotation.  In an August 2014 magnetic resonance imaging (MRI) scan of the lumbar spine revealed the following: status post L3-4 fusion with disc osteophyte complex and moderate bilateral neural foraminal narrowing; marked L5-S1 degenerative change with marked central canal encroachment and marked bilateral neural foraminal encroachment; and moderate L2-3 degenerative change with moderate bilateral neural foraminal encroachment and mild-moderate central canal encroachment.  In April 2015, the Veteran underwent a laminectomy of the L2 with discectomy on the left at L2-3.  Due to the surgery, the Veteran has four screws and two rods in the back and a plate and eight screws in the throat area.  However, despite the surgery, the Veteran still continued to have back pain five months after the surgery. 

Based on the lay and medical evidence of record, the Board finds that prior to April 27, 2015 and from July 1, 2015 forward the preponderance of the evidence is against a finding that a rating in excess of 40 percent for the Veteran's low back disability is warranted.  The most recent VA examination shows that the Veteran's low back disability significantly improved with a far wider range of motion in his lower back.  The Veteran was able to flex to 70 degrees, extend to 25 degrees, right and left lateral flex to 20 degrees, and right and left lateral rotate to 25 degrees.   There is no evidence that the Veteran's back condition is manifested by unfavorable ankylosis of the entire thoracolumbar spine or the entire spine. 38 C.F.R. § 4.71a, General Formula, Note 5. The fact that the Veteran has range motion in his lumbar spine at all shows that ankylosis, for VA purposes, is not present. See Lewis v. Derwinski, 3 Vet. App. 259 (1992). While the Veteran has submitted competent and credible statements concerning generalized loss of range of motion, these statements are outweighed by the objective findings contained in the three VA examination reports and treatment records. As such, an increased rating in excess of 40 percent is not warranted in this case. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In evaluating the Veteran's current level of disability for the period on appeal, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain, flare-ups and limitation of motion, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. The examiner also noted further loss of motion in directions other than forward flexion. However, these noted additional impairments are still fully contemplated by the currently assigned 40 percent rating, which contemplates a limitation of forward flexion to of 30 degrees or less.  As such, the Board finds that any further loss of function due to flare-ups or other factors is fully contemplated by the currently assigned rating. 38 C.F.R. §§ 4.40, 4.45, 4.59.

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340 (a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16(b) (2017).

A request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted. Id. at 455.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16 (a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). See Johnson v. McDonald, 762 F.3d 1362 (2014). The Board does not have the authority to assign an extraschedular total disability rating based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that the Veteran is service-connected for degenerative joint disease of the lumbar spine rated at 40 percent; radiculopathy of the left lower extremity rated at 20 percent; left knee tendonitis rated at 0 percent; fracture of the left ring finger at 0 percent; and surgical scars from status-post lumbar laminectomy rated at 0 percent. As he does not have a single service-connected disability at a rate of 60 percent, the only basis for the assignment of a TDIU is on an extraschedular basis.

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b) (2017). It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). Factors such as employment history and educational and vocational attainments are for consideration.

Upon review of the record, the Board finds that the evidence is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. For instance, the November 2010, July 2013, and May 2016 VA examiners opined that the Veteran's back condition would limit the Veteran's ability to sit, stand, and walk for prolonged periods; bend; lift heavy objects; and may lead to increased absenteeism due to pain. However, the examiner also noted that the Veteran lived alone and was able to manage his activities of daily living, complete chores, and go shopping.  As for the Veteran's service-connected radiculopathy of the left lower extremity, the May 2016 VA examiner stated that the Veteran would be limited in his ability to do prolonged standing and prolonged walking. In regards to the Veteran's left finger disability, the records show that at most, it would reduce the Veteran's ability to initiate or maintain a tight grip with his left hand. Based on the medical records and the opinions on file, the Board finds that the Veteran's disabilities would not preclude the Veteran from performing the physical and mental acts required by employment.  The Board finds that there is no opinion in the record that finds the Veteran to be precluded from all work due to his service connected disabilities.  Further, the records indicate that the Veteran's low back disability appeared to have significantly improved after his 2015 lumbar laminectomy.  As such, the Board finds that the Veteran can perform the physical and mental acts required by sedentary employment.

In finding that the Veteran's service-connected disabilities do not cause him to be unemployable, the Board has considered the lay statements from the Veteran during the July 2014 hearing, indicating in pertinent part complaints of inability to work. However, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs these lay statements. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

In addition, the Board finds the VA examinations of record to be highly probative, as they are each shown to have been based on a review of the claims file and accompanied by a sufficient explanation. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Given the foregoing, the Board finds that the preponderance of evidence weighs against a finding that the Veteran meets the requirements for referral of a TDIU claim for consideration on an extraschedular basis.


ORDER

Entitlement to an initial rating in excess of 40 percent for degenerative joint disease of the lumbar spine (low back disability) prior to April 27, 2015 and from July 1, 2015 forward is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


